Per Curiam.
1.
This is a motion to affirm a judgment, on the ground of the failure of the appellant to file a brief within the time limited by the rules of this court.
This cause was submitted at Pendleton; May 6, 1909, and transmitted to Salem for argument. The submission necessitates a casual examination, at least, of the errors assigned.
The briefs on the part of both parties háve been filed, and, as the order of submission takes the case out of the operation of our rules, the motion should be denied, and it is so ordered. Motion Denied.